Citation Nr: 1046998	
Decision Date: 12/16/10    Archive Date: 12/22/10

DOCKET NO.  08-16 441A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a pulmonary disorder, to 
include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel

INTRODUCTION

The Veteran had active service in the United States Navy from May 
1969 to January 1971.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision of the Huntington, 
West Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The Veteran testified before the undersigned in a June 2010 Board 
hearing.  A transcript of the hearing has been associated with 
the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board finds that additional development is necessary to 
adjudicate the issue on appeal.  In accordance with the Veteran's 
recent hearing testimony, the Board has recharacterized the issue 
on appeal to more accurately reflect the Veteran's contentions.  
In this case, the Veteran contends that his current pulmonary 
disorder, to include pleural thickening and chronic obstructive 
pulmonary disease (COPD) is related to asbestos exposure in 
service. More specifically, the Veteran testified that he worked 
as a boatswain's mate striker decommissioning ships in service.  
He reported that his job duties included stripping away old paint 
and that he wore a flimsy paper mask for protection against dust.  
He reported being treated for zinc poisoning and bronchitis 
during service.

With respect to claims involving asbestos exposure, VA must 
determine whether or not military records demonstrate evidence of 
asbestos exposure during service, develop whether or not there 
was pre-service and/or post-service occupational or other 
asbestos exposure, and determine whether there is a relationship 
between asbestos exposure and the claimed disease.  See M21-1, 
Part VI, 7.21; DVB Circular 21- 88-8, Asbestos-Related Diseases 
(May 11, 1988).  Thus, VA must analyze the appellant's claim of 
entitlement to service connection for asbestosis under these 
administrative protocols.  Ennis v. Brown, 4 Vet. App. 523, 527 
(1993). The latency period for asbestos-related diseases varies 
from 10 to 45 or more years between first exposure and 
development of disease. M21-1, Part VI, 7.21(b)(2), p. 7-IV- 3 
(January 31, 1997).  An asbestos-related disease can develop from 
brief exposure to asbestos.  Id.

The Board notes that neither the Manual M21-1 nor the DVB 
Circular creates a presumption of exposure to asbestos solely 
from a particular occupation.  Rather, they are guidelines which 
serve to inform and educate adjudicators as to the high exposure 
of asbestos and the prevalence of disease found in particular 
occupations, and they direct that the raters develop the record; 
ascertain whether there is evidence of exposure before, during, 
or after service; and determine whether the disease is related to 
the putative exposure.  See Dyment v. West, 13 Vet. App. 141 
(1999); Nolen v. West, 12 Vet. App. 347 (1999); see also 
VAOGCPREC 4-00; 65 Fed. Reg. 33422 (2000).  Medical nexus 
evidence is required in claims for asbestos related disease 
related to alleged asbestos exposure in service.  VAOPGCPREC 4-
00.

The applicable section of Manual M21-1 also notes that some of 
the major occupations involving exposure to asbestos include 
mining, milling, work in shipyards, carpentry and construction, 
manufacture and servicing of friction products such as clutch 
facings and brake linings, manufacture and installation of 
roofing and flooring materials, asbestos cement and pipe 
products, military equipment, etc.  High exposure to respirable 
asbestos and a high prevalence of disease have been noted in 
insulation and shipyard workers, and this is significant 
considering that, during World War II, U.S. Navy veterans were 
exposed to chrysotile, amosite, and crocidolite that were used 
extensively in military ship construction.  Furthermore, it was 
revealed that many of these shipyard workers had only recently 
come to medical attention because the latent period for asbestos-
related diseases varies from 10 to 45 or more years between first 
exposure and development of disease.  Also of significance is 
that the exposure to asbestos may be brief (as little as a month 
or two) or indirect (bystander disease). See Department of 
Veterans Affairs, Veteran's Benefits Administration, Manual M21-
1, Part 6, Chapter 7, Subchapter IV, § 7.21 b.  

Service personnel records indicate that the Veteran served aboard 
the USS Shadwell and USS Spiegel Grove.  The occupation of 
boatswain's mate striker is not one that is normally associated 
with probable asbestos exposure.  The Veteran's DD-214 does not 
reveal any additional MOS normally associated with a high risk of 
exposure to asbestos.  However, the Board recognizes that it is 
not inconceivable that the Veteran worked in close proximity of 
asbestos while present aboard a ship.  

Service treatment records show that, on a February 1969 Report of 
Medical History, the Veteran noted a history of upper respetory 
infections.  A February 1970 service treatment record shows the 
Veteran was treated for chest congestion and a chest film was 
taken at that time.  

The Veteran reported that he was first treated for breathing 
problems in 2005.   .  VA and private treatment records also show 
treatment for a myocardial infarction and an open heart surgery 
in early July 2005.  Pulmonary testing records at that time show 
normal findings.  Thereafter, treatment records show a diagnosis 
of minimal pleural thickening in July 2005.  Treatment records 
also show ongoing treatment for coronary artery disease since 
2005.

In September 2008, the Veteran was afforded a VA examination.  
The examiner noted a history of exposure to considerable 
pulmonary dust and chemicals since discharge without evidence of 
asbestosis.  He found no evidence of pleural plaquing or 
interstitial lung disease necessary for a diagnosis of 
asbestosis.  He noted that pleural thickening was not the same as 
pleural plaquing and opined, in essence, that the Veteran's 
pleural thickening was secondary to a 2005 open heart surgery and 
was unrelated to any inservice exposure to asbestos.  

However, the Board finds the examination opinion incomplete 
because the examiner did not provide an opinion with regard to a 
possible diagnosis of COPD.  In this regard, the Board notes 
Social Security Administration (SSA) records from September 2006 
which include a finding of COPD.  However, RO examination 
directives instructed the examiner to provide a medical opinion 
with regard to asbestosis, but did not request an opinion 
regarding COPD.  In light of evidence of record indicating 
possible COPD, the Veteran's testimony that his current pulmonary 
disorder is related to service, and evidence of potential 
asbestos exposure in service, a medical opinion is warranted with 
regard to all aspects of the Veteran's pulmonary disorder.  Thus, 
an addendum opinion is warranted to determine the nature of the 
Veteran's COPD, in accordance with VA's duty to assist.  As this 
case presents certain medical questions which cannot be answered 
by the Board and the 2008 VA opinion is incomplete, an addendum 
medical opinion must be obtained.  See Colvin v. Derwinski, 1 
Vet. App. 191, 175 (1999) (the Board is prohibited from 
exercising its own independent judgment to resolve medical 
questions).  

In light of the discussion above and to ensure full compliance 
with due process requirements, it is the decision of the Board 
that further development is necessary prior to appellate review.  
Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims folder should be 
returned to the prior September 2008 VA 
examiner (or other appropriate examiner) to 
determine the nature and etiology of the 
Veteran's COPD.  The claims folder must be 
provided to the VA examiner to review in 
conjunction with the Veteran's examination.  
The examination report should state that the 
claims folder has been reviewed.  If the 
examiner finds that a VA examination is 
necessary in order to render a medical 
opinion, an examination should be scheduled 
for the Veteran.

The examiner should be requested to first 
provide a diagnosis of COPD, if present.  If 
a diagnosis of COPD cannot be rendered, it 
should be so noted.  If a diagnosis of COPD 
is rendered, the examiner should express an 
opinion as to whether it is more likely, 
less likely, or as likely as not that the 
Veteran's COPD is the direct result of a 
disease or injury in service.  The examiner 
should address the Veteran's assertion that 
his COPD is due to exposure to asbestos 
during service and/or due to exposure to 
unventilated lead-based paints, red lead 
(lead tetroxide) and zinc chromate.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" (meaning 
likelihood greater than 50%), "at least as 
likely as not" (meaning likelihood of at 
least 50%), or "less likely than not" or 
"unlikely" (meaning that there is less than 
50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

The examiner should provide a thorough and 
complete rationale for all opinions provided 
in the examination report.  

2.  The Veteran must be given adequate 
notice of the date and place of any 
scheduled examination.  The Veteran is 
hereby advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claim.

3.  Following completion of the foregoing, 
the RO/AMC must review the claims folder 
and ensure that all of the foregoing 
development has been conducted and 
completed in full.  In particular, the RO 
should determine whether the examiner has 
responded to all questions posed.  If not, 
the report must be returned for corrective 
action.  38 C.F.R. § 4.2 (2010).

4.  After the requested development has 
been completed, the RO/AMC should 
readjudicate the merits of the claim based 
on all the evidence of record, including 
any additional information obtained as a 
result of this remand, and all governing 
legal authority.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

